KIRSHBAUM, Justice,
specially concurring.
I specially concur with the majority opinion reversing the district court’s order in this case. While I believe that the defendant established a prima facie case that her plea was involuntary, I also believe that the record supports the municipal court’s alternative conclusion that on the basis of the evidence introduced during the Crim. P. 35 hearing the People successfully rebutted that presumption. I therefore agree that the district court’s judgment must be reversed.